Citation Nr: 0332175	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  90-53 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for irritable 
bowel syndrome, currently evaluated as 10 percent disabling. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder other than PTSD.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
migraine headaches.


REPRESENTATION

Appellant represented by:	Christopher A. Glaser, 
Attorney at Law




ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


REMAND

On May 9, 2002, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a 
gastrointestinal examination to evaluate 
the current severity of irritable bowel 
syndrome.  The claims folder should be 
provided to the examiner for review.

2.  The RO should implement the 
procedures for developing PTSD claims 
based on personal assault.  See, Manual 
M21-1, Part III, Chap. 5, para 4.14(d) 
and App. B exhibit B-10.

3.  The RO should request authorization 
for release of information from R.M., 
M.D., The Psychiatric Center, Inc., 567 
Arlington Place, Macon, GA 31201 and from 
M.B., M.D., Peach Medical Associates, 
P.C., 3051 Watson Blvd., Ste. 300, Warner 
Robins, GA 31093.  The RO should request 
Dr. R.M., in reference to his October 29, 
2001, consultation with the veteran and 
diagnosis of PTSD, to identify the 
veteran's specific experiences in service 
that satisfied criterion A(1) of the 
diagnostic criteria for PTSD, Diagnostic 
and Statistical Manual of Mental 
Disorders diagnostic code 309.81 (4th ed. 
1994).  The RO should request Dr. M.B., 
in reference to his March 19, 2002, 
statement on the veteran's behalf, to 
identify the documents he reviewed 
comprising the veteran's "past medical 
history," to identify the veteran's 
specific experiences in service that 
satisfied criterion A(1) of the 
diagnostic criteria for PTSD, Diagnostic 
and Statistical Manual of Mental 
Disorders diagnostic code 309.81 (4th ed. 
1994).  The RO should request Dr. M.B. to 
explain how the veteran's filing of a 
discrimination lawsuit in service 
satisfied DSM-IV, Diagnostic Code 309.81, 
criterion A(1).

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



